The Honorable Lona Horn McCastlain Prosecuting Attorney, 23d District 301 N. Center St., Suite 301 Lonoke, Arkansas 72086
Dear Ms. Horn:
I am writing in response to your request for my opinion on the following question:
  May the Lonoke County Coroner secure and destroy the prescription drugs of a decedent to prevent their use by an unauthorized person?
RESPONSE
Your question is identical to one I answered in the negative in the attached Ark. Op. Att'y Gen. No. 2000-204, which I am issuing simultaneously herewith.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh